UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6410



ANDRE GERARD LEWIS, SR.,

                                             Plaintiff - Appellant,

          versus


RONALD J. ANGELONE, CAPTAIN LEONARD,

                                            Defendants - Appellees.


                            No. 03-6720



ANDRE GERARD LEWIS,

                                             Plaintiff - Appellant,

          versus


RONALD J. ANGELONE; CAPTAIN LEONARD,

                                            Defendants - Appellees.


Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-03-207-R; CA-03-207-3)


Submitted:   December 13, 2004            Decided:   January 6, 2005


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Andre Gerard Lewis, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In these consolidated appeals, Andre Gerard Lewis, a

Virginia prisoner, appeals district court orders denying his motion

to proceed in forma pauperis under the PLRA and dismissing his case

without prejudice for failing to pay the filing fee.            Under the

Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321

(1996), a prisoner who has had three or more actions or appeals

dismissed as frivolous, malicious, or for failure to state a claim

upon   which   relief   may   be   granted,   may   not   proceed   without

prepayment of fees unless he is under imminent danger of serious

physical injury.   28 U.S.C. § 1915(g) (2000).       The district court,

in rejecting Lewis’ motion to proceed under the PLRA, determined

Lewis previously had at least three actions or appeals dismissed as

frivolous or for failing to state a claim.            Two of the actions

relied upon by the district court were civil rights complaints that

were in fact dismissed by the district court for failure to state

a claim.   See Lewis v. Angelone, No. CV-02-317 (E.D. Va. Nov. 5,

2002); Lewis v. Angelone, No. CV-00-161 (E.D. Va. May 16, 2001).

However, the other two actions the district court cited were not

qualifying dismissals. See In re Lewis, 2002 WL 31430531 (4th Cir.

Oct. 31, 2002) (No. 02-7275) (unpublished); In re Lewis, 2002 WL

214558 (4th Cir. Feb. 12, 2002) (No. 01-7795) (unpublished).

           However, because Lewis is proceeding without prepayment

of fees, this Court shall dismiss the appeal if the action fails to


                                   - 3 -
state a claim upon which relief may be granted.     See 28 U.S.C.

§ 1915(e)(2)(B)(ii) (2000).   It plainly appears from the face of

the complaint that it is barred by the applicable statute of

limitations.

          Accordingly, while we grant Lewis’ motion to proceed on

appeal in forma pauperis, we dismiss the appeals for failing to

state a claim.*   We dispense with oral argument because the facts

and legal contentions of the parties are adequately presented in

the materials before the Court and argument would not aid the

decisional process.

                                                         DISMISSED




     *
      We note because Lewis initiated these appeals while he was
incarcerated and they are dismissed for failing to state a claim
upon which relief may be granted, the appeals count as “strikes”
three and four with respect to § 1915(g).     Accordingly, should
Lewis find himself incarcerated again and file a civil lawsuit in
federal court, he will be subject to the filing fee limitations
imposed by § 1915(g).

                               - 4 -